DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (107; Fig 7C; [0064]) = (element 107; Figure No. 7C; Paragraph No. [0064]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KAWANO; Masakazu et al. (US 20200222940 A1; hereinafter Kawano) in view of Akiyama; Takahiro (US 20190366382 A1; hereinafter Akiyama) in further view of Chang; Chienliu (US 20100207484 A1 ; hereinafter Chang).
6. Kawano teaches a method of forming an ultrasonic transducer device, the method comprising (see the entire document Embodiment 2 in Fig 6A-7C; [0057+], specifically as cited below): 

    PNG
    media_image1.png
    239
    429
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    354
    499
    media_image2.png
    Greyscale

Kawano Figure 6B       >>>>>              Kawano Figure 7C
Step 7; Fig 7C; [0064-0065]) a curved membrane (107; characterized by horizontal/vertical presence) over a transducer cavity (105), wherein a center portion of the curved membrane (107) is closer to a bottom surface (portion adjacent to 103) of the transducer cavity (105) than with respect to radially outwardly disposed portions (portion adjacent to 103) of the transducer cavity (105) than with respect to radially outwardly disposed (portions adjacent to 104) of the curved membrane (107); 
forming  (Step 1; Fig 6B; [0059]) a curved sacrificial cavity material (118) over a transducer bottom electrode (103), wherein forming the curved sacrificial cavity material comprises forming the curved sacrificial cavity material by chemical mechanical polishing (CMP; obvious from [0058] etching method apropos of MPEP § 2144.06.II see below); 
forming (Step 3; Fig 6C; [0060]) one or more membrane layers (107)  over the curved sacrificial cavity material (118) and the transducer bottom electrode (103); 
removing (Step 6; Fig 7B; [0063])  the sacrificial cavity material (of 118); 
forming and patterning a sacrificial cavity material layer (118) ; 
forming a dielectric layer (106/108/109) over the over patterned sacrificial cavity material layer (105); 
patterning (Step 5; Fig 7A; [0062]) the dielectric layer; and 
But, Kawano does not expressly disclose:
-forming the curved sacrificial cavity material by chemical mechanical polishing (Kawano discloses [0058] by etching or lithography method).
- performing the CMP in a manner to induce dishing of the patterned sacrificial cavity material layer such that more sacrificial cavity material layer is removed at a center location than with respect to outer locations.
However, in the analogous art, Akiyama teaches semiconductor devices having bit line contact plugs and buried channel array ([0022]), wherein (Fig 11E; 107) insulating film formed above an overlapping portion of the first sacrificial layer 105 and the second sacrificial layer 106 is removed by etching or chemical mechanical polishing (CMP). In effect, Akiyama recognizes that etching and CMP are functionally equivalents process.
According to MPEP § 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute Kawano’s etching process with another functionally equivalent chemical mechanical polishing process as taught by Akiyama. Thus, inter alia, the limitation “forming the curved sacrificial cavity material by chemical mechanical polishing” is not patentable over the combination of (Kawano and Akiyama). It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art [MPEP 2144.06.II] with a reasonable expectation of success.
But, the combination of (Kawano and Akiyama), as applied above,  does not expressly disclose: performing the CMP in a manner to induce dishing of the patterned sacrificial cavity material layer such that more sacrificial cavity material layer is removed at a center location than with respect to outer locations.
Chang teaches a method for manufacturing an  electromechanical ultrasonic transducer [0001], wherein (Figs 2A-2M; specifically figs 2J-2K ) illustrates the BOX layer 14 is etched and removed by using a liquid containing hydrofluoric acid  yielding layer 15 transformed into membrane 3 of the ultrasonic transducer of Fig 2K, by performing the above-mentioned appropriate dimensional design, have induce dishing of the patterned sacrificial cavity material layer such that more sacrificial cavity material layer is removed at a center location than with respect to outer locations.

    PNG
    media_image3.png
    285
    556
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    252
    560
    media_image4.png
    Greyscale

Chang Figure 2J       >>>>>        Chang Figure 2K
 Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process step of Kawano in view of  Chang and thereby, the further  modified Kawano’s (by Chang) processes will have performing the CMP in a manner to induce dishing of the patterned sacrificial cavity material layer such that more sacrificial cavity material layer is removed at a center location than with respect to outer locations, since this modification will provide more stable manner in a state in which a DC voltage to be applied is more reduced even in a conventional mode. (Chang [0018]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KAWANO; Masakazu et al. (US 20200222940 A1; hereinafter Kawano) in view of ALLEN; SCOTT D. et al., (US 20150194320 A1; hereinafter Allen). 
8. Kawano teaches a method osee the entire document Embodiment 2 in Fig 6A-7C; [0057+], specifically as cited below): 9792936.1Application No.: 16/896,3103 Docket No.: B 1348.70101US01 First Preliminary Amendment 
forming (Step 7; Fig 7C; [0064-0065]) a curved membrane (107; characterized by horizontal/vertical presence) over a transducer cavity (105), wherein a center portion of the curved membrane (107) is closer to a bottom surface (portion adjacent to 103) of the transducer cavity (105) than with respect to radially outwardly disposed portions (portion adjacent to 103) of the transducer cavity (105) than with respect to radially outwardly disposed (portions adjacent to 104) of the curved membrane (107); 
forming  (Step 1; Fig 6B; [0059]) a curved sacrificial cavity material (118) over a transducer bottom electrode (103), wherein forming the curved sacrificial cavity material comprises forming the curved sacrificial cavity material comprises forming the curved sacrificial cavity material by (grayscale) lithography (construed from [0058] lithography method); 
Kawano does not expressly disclose lithography is grayscale type.
However, in the analogous art, Allen teaches methods of patterning a metallic material layer on a dielectric material layer [0001], wherein (Fig 1; [0031]) a patterned photoresist layer 57 includes a photoresist material and being formed by forming a blanket photoresist material layer by lithographically, specifically grayscale lithography. 
Kawano in view of Allen and thereby, the modified Kawano’s (by Bec) lithography is grayscale technique, since this modification will provide spatially modulate UV exposure to accurately control development depth.
The combination of (Kawano and Allen) further teaches:
forming (Kawano Step 3; Fig 6C; [0060]) one or more membrane layers (107)  over the curved sacrificial cavity material (118) and the transducer bottom electrode (103); 
removing the sacrificial cavity material (Kawano Step 6; Fig 7B; [0063])  the sacrificial cavity material (in 118); 
forming a photoresist layer (Allen) over the sacrificial cavity material layer (Kawano Step 6; Fig 7B; [0063]); 
performing a grayscale patterning of the photoresist layer so as to form a photoresist structure having a curved profile (Allen); and 
etching the patterned photoresist layer to transfer the curved profile into the sacrificial cavity material layer (Allen [0031]).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KAWANO; Masakazu et al. (US 20200222940 A1; hereinafter Kawano) in view of ALLEN; SCOTT D. et al., (US 20150194320 A1; hereinafter Allen) and in further view Darmawikarta; Kristof (US 20210307172 A1; hereinafter Darmawikarta). 

9. The combination of (Kawano and Allen) as applied to the method of claim 8, is silent on (the method) further comprising using a etch recipe selected for a low etch selectivity between the photoresist and the sacrificial cavity material layer. 
The etch selectivity is well known in the etching process, For example , in the analogous art, Darmawikarta teaches the sacrificial metal layer is etched out to create the real cavity ([0011]), wherein etch recipe selected for a low etch selectivity (construed from opposite of high) between the photoresist and the sacrificial cavity material layer (construed from  high). 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use etch selectivity of Darmawikarta for etching the sacrificial layer for modified (Kawano and Allen in view of Darmawikarta) and thereby, the modified Kawano’s (by Darmawikarta) process will have etch recipe selected for a low etch selectivity  between the photoresist and the sacrificial cavity material layer, since this will, etch the desired etching of sacrificial layer without affecting the photoresist and thus modulate UV exposure to accurately control development depth.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KAWANO; Masakazu et al. (US 20200222940 A1; hereinafter Kawano) in view of Liu; Jianwei  et al., (US 20200324318 A1; hereinafter Liu). 
11. Kawano teaches a method of forming an ultrasonic transducer device, the method comprising (see the entire document Embodiment 2 in Fig 6A-7C; [0057+], specifically as cited below): 
Step 7; Fig 7C; [0064-0065]) a curved membrane (107; characterized by horizontal/vertical presence) over a transducer cavity (105), wherein a center portion of the curved membrane (107) is closer to a bottom surface (portion adjacent to 103) of the transducer cavity (105) than with respect to radially outwardly disposed portions (portion adjacent to 103) of the transducer cavity (105) than with respect to radially outwardly disposed (portions adjacent to 104) of the curved membrane (107); 
forming transducer cavities (105) on a CMOS wafer (101; CMOS construed from [0031]: CMUT elements having the above-described configuration are arranged on the substrate 101 made of a semiconductor substrate such as single crystal silicon which is interpreted from instant disclosure [0018] “As shown in FIG. 1-1, a substrate e.g., a complementary metal oxide semiconductor (CMOS) substrate, such as silicon” ); 
But, Kawano does not expressly disclose: bonding a membrane wafer to the CMOS wafer to seal the transducer cavities; and performing an anneal to induce a curvature in the membrane wafer.
However, in the analogous art, Liu teaches in (5-1 through 5-12) are a series of cross-sectional views illustrating a process that may be used to form the transducer device of FIG. 2, wherein in (Fig 5-11; [0033]) a transducer cavity 124 may then be sealed by bonding a transducer membrane 128 to the membrane support layer 126. Such a bonding operation may be, for example, a low temperature oxide-to-oxide fusion bonding process in which the transducer membrane 128 is bonded to the membrane support layer 126 at about room temperature and thereafter annealed at a temperature below about 450° C.

    PNG
    media_image5.png
    272
    713
    media_image5.png
    Greyscale

Liu Figure 5-11
 Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Liu process of bonding into Kawano method thereby, the combination of (Kawano and  Liu) processes will have , bonding a membrane wafer (128) to the CMOS wafer (101) to seal the transducer cavities; and performing an anneal (Liu) to induce a curvature in the membrane wafer, since this modification will protect the  ultrasonic transducer device from being damaged during further process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
January 26, 2022